


110 HR 1983 IH: Optometric Equity in Medicaid Act of

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1983
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Ms. Schakowsky (for
			 herself, Mrs. Bono,
			 Mr. Boozman, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  Medicaid coverage of professional services of optometrists that are otherwise
		  covered when furnished by a physician.
	
	
		1.Short titleThis Act may be cited as the
			 Optometric Equity in Medicaid Act of
			 2007.
		2.Requiring
			 Medicaid coverage of professional services of optometrists that are otherwise
			 covered when furnished by a physician
			(a)In
			 generalSection 1905(a)(5) of the Social Security Act (42 U.S.C.
			 1396d(a)(5)) is amended—
				(1)by striking
			 and before (B); and
				(2)by inserting
			 before the semicolon at the end the following: , and (C) medical and
			 surgical services furnished by an optometrist (described in section 1861(r)(4))
			 to the extent such services may be performed under State law either by a doctor
			 of medicine or by a doctor of optometry and would be described in clause (A) if
			 furnished by a physician (as defined in section 1861(r)(1)).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
